PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHENZHEN SMOORE TECHNOLOGY LIMITED
Application No. 16/942,301
Filed: 29 Jul 2020
For ATOMIZER, ATOMIZING ASSEMBLY AND INHALER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on June 28, 2021, to accept an unintentionally delayed priority claim to prior-filed foreign application number 201410597265.4.1  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.55(e).  

The petition pursuant to 37 C.F.R. § 1.55(e) is DISMISSED.

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in §1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, the petition fee and a statement of unintentional delay were received.

To date, item (3) above has been satisfied, and items (1), (2), and (4) have not.

Regarding the first requirement, first, the corrected/updated ADS was filed on May 18, 2022 cannot be accepted, since it has not been signed.  See 37 C.F.R. §§ 1.33(b) and 1.76(e).

Second, application number 15/926,683 does not does not contain the requested benefit claim, such that application number 14/666,053 claims priority to Chinese application number 201410597265.4.  See the filing receipt mailed in application number 15/926,683 on April 16, 2018 and the face of issued patent number 10,786,634 (application number 15/926,683 issued as US patent number 10,786,634 on September 29, 2020).

See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If these benefit claims are desired, Petitioner may wish to consider filing:

A petition pursuant to 37 C.F.R. § 1.55(e) in application number 15/926,683 (now US patent number 10,786,634) along with the associated fee, a corrected/updated ADS, and both a certificate of correction and the associated fee, and  

a renewed petition in this application that indicates a petition pursuant to 37 C.F.R. § 1.55(e) has been filed in application number 15/926,683.

Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such petitions would be deemed grantable, or an advisement that Petitioner should file such a petition.  

Regarding the second requirement, a certified copy of the foreign application has not been located in the electronic record and Petitioner has not indicated that an exception in paragraph (h), (i), or (j) of this section applies.

Regarding the fourth requirement, a statement that “the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional” has not been located in this petition.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.55(e).” 

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  




    
        
            
    

    
        1 Chinese application number 201410597265.4 was filed on October 29, 2014.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.